NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12, 14-18 and 20 are currently pending and herein are allowed.

REASONS FOR ALLOWANCE
The following is the Examiner's statement of Reasons for Allowance:
	All previous rejections have been overcome and hereby withdrawn in view of Applicant’s submitted new claim amendments from 6/20/2022.  Additionally, in view of the new claim amendments, after further search and consideration, none of the closest prior art was deemed to anticipate nor render obvious the combination of all of the limitations claimed as Applicant’s invention in this application. 
With respect to 35 USC §101, as previously indicated in the last Final Office Action, under the subject matter eligibility analysis, the claimed invention as a whole, presents a distinct invention having technical additional elements beyond the judicial exception that actually integrate the judicial exception into a practical application by imposing meaningful limits on the judicial exception, in part by providing an obligation model of an ontology and executing the machine learning logic to iteratively and continuously update the at least one obligation model of the ontology, wherein continuously updating the at least one obligation model includes continuously synchronizing information from the at least one data source in the ontology to form associations between the at least one obligation model and alternative models to enhance an accuracy of the machine learning logic in identifying additional laws, policies, regulations, or combinations thereof.  Thus, the claims are deemed sufficient to reasonably transform the abstract idea into a patent-eligible invention since the claimed limitations as a whole amount to a practical application.
With respect to 35 USC §103, in view of the closest prior art of record, the claims in this application are deemed to be directed to a non-obvious improvement over CLARK (U.S. 2018/0075554) in view of AGARWAL (Non-Patent Literature: A. Agarwal et al., "Cognitive Compliance for Financial Regulations," in IT Professional, vol. 19, no. 4, pp. 28-35, 2017, doi: 10.1109/MITP.2017.3051333) in further view of DRUBNER (U.S. 2020/0293575) and in further view of SUNKLE (S. Sunkle, D. Kholkar and V. Kulkarni, "Informed Active Learning to Aid Domain Experts in Modeling Compliance," 2016 IEEE 20th International Enterprise Distributed Object Computing Conference (EDOC), 2016, pp. 1-10, doi: 10.1109/EDOC.2016.7579382).  The closest  prior art of record does not anticipate nor render obvious the combination of limitations claimed in this application for claims 1-5, 7-12, 14-18 and 20.
CLARK (U.S. 2018/0075554) discloses a system and method for identifying a law, policy or regulation extracted from the one or more segments of text data from data sources requiring an obligation to be performed by an entity.  However, Clark is completely silent regarding extracting one or more segments of the text data according to the one or more segments of the text data including information associated with a predefined obligation constraint, wherein the predefined obligation constraint includes obligatory language having at least one clause and incorporating the law, policy or regulation into at least one obligation model of an ontology, in combination with other recited limitations.
AGARWAL (Non-Patent Literature) discloses managing regulatory compliance for an entity by extracting one or more segments of the text data according to the one or more segments of the text data including information associated with a predefined obligation constraint, wherein the predefined obligation constraint includes obligatory language having at least one clause and incorporating the law, policy or regulation into at least one obligation model of an ontology, and also executing machine learning in a first and second training stage classifier to determine the at least one clause is a definite obligatory requirement and identify the entity within the one or more segments of the text data, and annotating the one or more segments of the text data by applying an obligation target tag.  However, Agarwal is completely silent regarding at least performing a clustering operation to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation, in combination with other recited limitations.
DRUBNER (U.S. 2020/0293575) discloses an entity clustering module to discover relationships amongst one or more entities identified within the ETD, analyze the ETD relationships via an entity intelligence module to identify and segment targeted entities and to identify entities that have the highest degree of being non-compliant with a rule, law, regulation, agreement.  However, Drubner is completely silent regarding at least differentiating the respective entities, receiving a user query through an interface, in natural language, specifying a first jurisdictional region and a second jurisdictional region different from the first jurisdictional region, a subject and an inquiry of specific differences of the law, policy, regulation or the combination thereof with respect to the subject between the first jurisdictional region and the second jurisdictional region and executing the machine learning logic to iteratively and continuously update the at least one obligation model of the ontology, wherein continuously updating the at least one obligation model includes continuously synchronizing information from the at least one data source in the ontology to form associations between the at least one obligation model and alternative models to enhance an accuracy of the machine learning logic in identifying additional laws, policies, regulations, , in combination with other recited limitations.
SUNKLE (Non-Patent Literature) discloses the expression of regulations on top of a domain model of which relational views are generated to translate rules to queries and executing machine learning logic to iteratively and continuously update the at least one obligation model of the ontology, wherein continuously updating the at least one obligation model includes continuously synchronizing information from the at least one data source in the ontology to form associations of the obligation model to enhance an accuracy of the machine learning logic in identifying additional laws, policies, regulations.  However, Sunkle is completely silent regarding in conjunction with differentiating different respective entities, receiving a user query through an interface, in natural language, specifying a first jurisdictional region and a second jurisdictional region different from the first jurisdictional region, a subject and an inquiry of specific differences of the law, policy, regulation or the combination thereof with respect to the subject between the first jurisdictional region, in combination with other recited limitations.
After further additional search, the closest relevant prior art considered, BENDER (US 20180121931) and THOMPSON (US 20160070758) was not deemed to anticipate nor render obvious the combination of all of the limitations as claimed in Applicant’s invention.  BENDER discloses a method for ensuring legal, contractual, or regulatory compliance, and ingesting local laws applicable to a defined region, and using natural language processing and cognitive analysis into a knowledge domain that includes an ontology of the laws, regulations, and contracts for recommending remediation based on machine learning based models.  Bender, however, does not anticipate nor render obvious in conjunction with differentiating different respective entities, receiving a user query through an interface, in natural language, specifying a first jurisdictional region and a second jurisdictional region different from the first jurisdictional region, a subject and an inquiry of specific differences of the law, policy, regulation or the combination thereof with respect to the subject between the first jurisdictional region, in combination with other recited limitations.  THOMPSON discloses a method for capturing and structuring the logic of written laws, consent agreements, and individual user preferences that enable or restrict data sharing among users. The system provides consistent access to information by linking related data fields through ontological mappings. The system may facilitate the creation of new knowledge using ontology-mapped data from disparate sources.  However, Thompson is completely silent regarding in conjunction with differentiating different respective entities, receiving a user query through an interface, in natural language, specifying a first jurisdictional region and a second jurisdictional region different from the first jurisdictional region, a subject and an inquiry of specific differences of the law, policy, regulation or the combination thereof with respect to the subject between the first jurisdictional region, in combination with other recited limitations.
Additional relevant Non-Patent Literature, D. G. Gordon and T. D. Breaux, "Comparing requirements from multiple jurisdictions," 2011 Fourth International Workshop on Requirements Engineering and Law, 2011, discloses a method to codify, analyze, and trace relationships among requirements from different regulations that share a common theme of data breach notification.  However, Gordon is completely silent regarding in conjunction with differentiating different respective entities, receiving a user query through an interface, in natural language, specifying a first jurisdictional region and a second jurisdictional region different from the first jurisdictional region, a subject and an inquiry of specific differences of the law, policy, regulation or the combination thereof with respect to the subject between the first jurisdictional region, in combination with other recited limitations.
Specifically, none of the closest prior art specifically anticipates nor renders obvious a method and system for managing regulatory compliance for an entity comprising:
executing machine learning logic to train, in a first training stage, a sentence classifier to determine the at least one clause is a definite obligatory requirement, wherein the sentence classifier is trained using a supervised machine learning operation; 
executing the machine learning logic to train, in a second training stage, the sentence classifier to identify the entity within the one or more segments of the text data, wherein training the sentence classifier in the second training stage includes executing the machine learning logic to associate the definite obligatory requirement with the entity
 executing the machine learning logic to generate a cluster of entities, inclusive of the entity, to associate the obligation with respective entities of the cluster of entities, wherein a clustering operation is performed to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation; 
annotating the one or more segments of the text data according to the identifying by applying, within the text data, an obligation target tag to the entity governed by the obligation, an obligation content tag to descriptive portions of the obligatory language, a definition target tag to a referent of the obligation, and a definition content tag to descriptive portions of the referent; 
in conjunction with differentiating different respective entities, receiving a user query through an interface, in natural language, specifying a first jurisdictional region and a second jurisdictional region different from the first jurisdictional region, a subject and an inquiry of specific differences of the law, policy, regulation or the combination thereof with respect to the subject between the first jurisdictional region and the second jurisdictional region; and
executing machine learning logic to iteratively and continuously update the at least one obligation model of the ontology, wherein continuously updating the at least one obligation model includes continuously synchronizing information from the at least one data source in the ontology to form associations of the obligation model to enhance an accuracy of the machine learning logic in identifying additional laws, policies, regulations, in combination with other recited limitations of independent claims 1, 8 and 15.
	Thus, the claims in this application are deemed to be directed to a non-obvious improvement over the closest prior art of record and the claimed invention as a whole, provides a significant improvement that the closest prior art of record does not anticipate nor render obvious.  
Furthermore, the prior art of record does not anticipate nor render obvious the combination of limitations for claims 2-5, 7, 9-12, 14, 16-18 and 20 due to their respective dependencies to independent claims 1, 8 and 15 as recited above.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References cited.
Relevant Prior Art:
US 20180121931 System and method for ensuring legal, contractual, or regulatory compliance, and ingesting local laws applicable to a defined region.
US 20160070758 System and method for capturing and structuring the logic of written laws, consent agreements, and individual user preferences that enable or restrict data sharing among users. The system provides consistent access to information by linking related data fields through ontological mappings. 
Relevant Non-Patent Literature
D. G. Gordon and T. D. Breaux, "Comparing requirements from multiple jurisdictions," 2011 Fourth International Workshop on Requirements Engineering and Law, 2011, pp. 43-49, doi: 10.1109/RELAW.2011.6050272.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  For sending applicant-initiated interview agendas, the Examiner’s direct fax number is (571) 270-6066.  Communications via Internet email are at the discretion of the Applicant by filing an Authorization for Internet Communication.  The Examiner's general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629